Larry Welch, Director The University of Kansas Kansas Law Enforcement Training Center P.O. Box 647 Hutchinson, Kansas  67504-0647
Dear Mr. Welch:
As director of the Kansas law enforcement training center you request our opinion concerning whether off-duty Kansas law enforcement officers may carry concealed firearms outside their jurisdiction but within the state.  (The legality of law enforcement officers carrying concealed firearms in other states is governed by those states' laws.)
K.S.A. 1993 Supp. 21-4201(a)(4) prohibits any person from carrying a concealed weapon within the state of Kansas.  However, this statute also creates a list of exemptions.  K.S.A. 1993 Supp. 21-4201(b)(1) sets forth the exemption for law enforcement officers:
  "(b) Subsections . . . (a)(4) . . . shall not apply to or affect any of the following:
  "(1)  Law enforcement officers, or any persons summoned by any such officers to assist in making arrests or preserving the peace while actually engaged in assisting such officer."
K.S.A. 1993 Supp. 21-3110(10) defines "law enforcement officer" as follows:
  "[A]ny person who by virtue of such person's office or public employment is vested by law with a duty to maintain public order or to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes. . . ."
Thus, law enforcement officers of this state are allowed to carry a concealed weapon within the state because neither the exemption nor the definition of law enforcement officer establishes any jurisdictional restrictions.
While we realize that a law enforcement officer's authority to perform his duties is limited to certain prescribed areas (see K.S.A. 22-2401a), K.S.A. 1993 Supp. 21-4201(b)(1) contains no restrictions on the exemption for law enforcement officers. Consequently, it is our opinion that a law enforcement officer may carry a concealed firearm outside of the territorial limitations of his or her jurisdiction within the state whether on or off duty.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Mary Feighny Assistant Attorney General
RTS:JLM:MF:jm